INGRAHAM, J.
The questions presented upon this appeal are the same as those determined in the case of Jennie Clarkson Home for Children v. Chesapeake & Ohio Railway Co. (decided herewith), 87 N. Y. Supp. 348; and for the reasons stated in that case the judgment appealed from should be modified, by requiring the Missouri, Kansas & Texas Railway Company to restore to the plaintiff the bonds which it has illegally transferred, or, in default of the delivery of such bonds to the plaintiff, the plaintiff should have judgment for the value of the bonds as found by the court, with interest, and that the defendant the Missouri, Kansas & Texas Railway Company is entitled to judgment against the defendant Gibson for the amount that it is required to pay to the plaintiff as the' value of the bonds, with interest thereon, and, as modified, the judgment should be affirmed, with costs to the plaintiff.
VAN BRUNT, P. J., concurs in result.